Waite, J.
It appears that Joseph Squires, being indebted to Lothrop, by note, mortgaged certain land to secure the payment of the debt. He had previously given a deed of the same land to his children, which was not recorded until some time after the mortgage ; and consequently, their title is postponed to that of Lothrop. Under this conveyance, the defendants claim one third of the land embraced in the mortgage deed.
If Lothrop still retained his mortgage, there can be no doubt, but that he could sustain a bill for a foreclosure against these defendants. And it would be no answer to such a bill, that the mortgagor was still living, and abundantly able to pay the debt, or had died, leaving property sufficient for that purpose. The lands having been pledged for the payment of the debt, he would have a right to call upon those entitled to the equity of redemption, to pay it, or be foreclosed, without any efforts, on his part, to collect the note of the maker, or his legal representatives.
Had Lothrop assigned the mortgage directlyto the plaintiff, it is equally clear, that the latter would stand in the place of the former, and be entitled to the same relief. And the effect would be precisely the same, had the plaintiff derived his title indirectly, by means of several intermediate convey-*476arices, provided they were all valid, and sufficient to transfer the mortgage. And such, he claims, is the present case.
But it is insisted, on the part of the defendants, that one link in the chain of the plaintiff’s title, is defective : that as his title is derived through Charles Squires, who, at the time of paying the debt, and taking an assignment, was one of the administrators upon the estate of the mortgagor, it is to be presumed, that the debt was paid by him, as administrator, and the mortgage thereby extinguished.
This presumption would, indeed, arise, had it appeared, that the debt was paid out of the assets belonging to the estate of the mortgagor. But this presumption is entirely removed, by the finding of the court. It is expressly found, that this debt was not paid from any avails of the estate, but from Charles Squires own funds, and that the land mortgaged, was transferred to him, by the mortgagee.
No objection is urged against this payment and transfer, upon the ground that he was one of the owners of the equity of redemption ; nor could any such objection prevail: for he had no right to the possession of the land against the mortgagee, until the debt was paid. And had he paid it, (were there nothing more in the case,) he would have a right to call upon his co-tenants, to contribute their respective portions of the debt, or forfeit their respective shares of the equity of redemption.
This right to do so, is denied, solely upon the ground, that at the time of the purchase, he was one of the administrators upon the estate of the mortgagor.
But do these defendants shew, that such a course would be inequitable or unjust ? In the first place, the defendants, Mrs. Hough, and Mrs. Green, have not only an interest in the lands mortgaged, by virtue of the deed from their father, but, as his children, and heirs at law, have an interest in the estate left by him, at his decease. And it does not appear, that it would be more injurious to them to be called upon, by a bill for a foreclosure, than it would be, to have the property It ft by their father, sold, to pay off the mortgage.
In the next place, they do not shew, that their father left personal estate sufficient to pay it, after deducting the allowance made, by the court of probate, for their mother’s sup*477port. Nor does it appear, that any order has been given to sell real estate to pay this debt. But it does appear, that Charles Squires paid his own money to redeem the land for the benefit of himself, and the other owners of the equity of redemption; and he manifestly was entitled to re-imbursement, either from his co-tenants, or the estate of his father, for all moneys paid by him, which it did not belong to him to pay. And until thus re-imbursed, he had a right to retain his lien upon the land. lie might, indeed, have presented this debt, as one against the estate of his father, and caused the assets to be applied in satisfaction of it. But it is not found, that he has done it. The estate, it is true, is not settled ; but he is accountable for all he has received. Before obtaining any satisfaction for the mortgage, he assigned it; and all that equity which he had, is now vested in the plaintiff. The lien which the original mortgagee had upon the land for the security of the debt, still remains, and has been transferred, to the plaintiff. And, in our opinion, that lien has neither been destroyed nor impaired, by passing through the hands of Charles Squires, while he was an administrator upon the estate of the mortgagor, in the manner shewn by the finding; arid consequently, that there is no error in the decree of the superior court.
In this opinion, the other Judges concurred, except Sherman, J., who gave no opinion, having been of counsel in the suit.
Decree affirmed.